 

CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF THE
SERIES C CONVERTIBLE PREFERRED STOCK OF
BTCS INC.

 

I, Charles Allen, hereby certify that I am the Chief Executive Officer of BTCS
Inc. (the “Corporation”), a corporation organized and existing under the Nevada
Revised Statutes (the “NRS”), and further do hereby certify:

 

That pursuant to the authority expressly conferred upon the Board of Directors
of the Corporation (the “Board of Directors”) by the Corporation’s Articles of
Incorporation, as amended (the “Articles of Incorporation”), the Board of
Directors, by unanimous written consent of its directors pursuant to Section
78.315 of the NRS, on May 24, 2017, adopted the following resolutions in
connection with designating shares of stock as Series C Convertible Preferred
Stock, none of which shares have been issued:

 

RESOLVED, that the Board of Directors designates the Series C Convertible
Preferred Stock and the number of shares constituting such series, and fixes the
rights, powers, preferences, privileges and restrictions relating to such series
in addition to any set forth in the Articles of Incorporation as follows:

 

TERMS OF SERIES C CONVERTIBLE PREFERRED STOCK

 

1. Designation and Number of Shares. There shall hereby be created and
established a series of preferred stock of the Corporation designated as “Series
C Convertible Preferred Stock” (the “Preferred Shares”). The authorized number
of Preferred Shares shall be 175,000 shares. Each Preferred Share shall have a
par value of $0.001. Capitalized terms not defined herein shall have the meaning
as set forth in Section 30 below.

 

2. Ranking. Except to the extent that the holders of at least a majority of the
outstanding Preferred Shares which shall include Cavalry Fund I LP (“Cavalry”)
as long as it owns at least five percent (5%) of the Preferred Shares (the
“Required Holders”) expressly consent to the creation of Parity Stock (as
defined below) or Senior Preferred Stock (as defined below) in accordance with
Section 15, all shares of capital stock of the Corporation shall be junior in
rank to all Preferred Shares with respect to the preferences as to dividends,
distributions and payments upon the liquidation, dissolution and winding up of
the Corporation (such junior stock is referred to herein collectively as “Junior
Stock”). The rights of all such shares of capital stock of the Corporation shall
be subject to the rights, powers, preferences and privileges of the Preferred
Shares. Without limiting any other provision of this Certificate of
Designations, without the prior express consent of the Required Holders, voting
separate as a single class, the Corporation shall not hereafter authorize or
issue any additional or other shares of capital stock that is (i) of senior rank
to the Preferred Shares in respect of the preferences as to dividends,
distributions and payments upon the liquidation, dissolution and winding up of
the Corporation (collectively, the “Senior Preferred Stock”), (ii) of pari passu
rank to the Preferred Shares in respect of the preferences as to dividends,
distributions and payments upon the liquidation, dissolution and winding up of
the Corporation (collectively, the “Parity Stock”) or (iii) any Junior Stock
having a maturity date (or any other date requiring redemption or repayment of
such shares of Junior Stock) that is prior to the date no Preferred Shares
remain outstanding. Except as provided for herein, in the event of the merger or
consolidation of the Corporation into another corporation, the Preferred Shares
shall maintain their relative rights, powers, designations, privileges and
preferences provided for herein for a period of at least two years following
such merger or consolidation and no such merger or consolidation shall cause
result inconsistent therewith.

 

 

 

 

3. Dividends and Distributions. Each Holder of Preferred Shares shall be
entitled to receive dividends or distributions on each Preferred Share on an “as
converted” into Common Stock basis as provided in Section 4 hereof when and if
dividends are declared on the Common Stock by the Board of Directors. Dividends
shall be paid in cash or property, as determined by the Board of Directors.

 

4. Conversion. At any time after the Subscription Date, each Preferred Share
shall be convertible into validly issued, fully paid and non-assessable shares
of Common Stock, on the terms and conditions set forth in this Section 4.

 

(a) Holder’s Conversion Right. Subject to the provisions of Section 4(d), at any
time or times on or after the Subscription Date, each Holder shall be entitled
to convert any portion of the outstanding Preferred Shares held by such Holder
into validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 4(c) at the Conversion Rate (as defined below). The
Corporation shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Corporation shall round such fraction of a share of
Common Stock up to the nearest whole share. The Corporation shall pay any and
all transfer, stamp, issuance and similar taxes, costs and expenses (including
fees and expenses of the Transfer Agent (as defined below)) that may be payable
with respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount (as defined below).

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Preferred Share pursuant to Section 4(a) shall be determined
by dividing (x) the Conversion Amount of such Preferred Share by (y) the
Conversion Price and multiplying the quotient by two hundred (200) (the
“Conversion Rate”):

 

(i) “Conversion Amount” means, with respect to each Preferred Share, as of the
applicable date of determination, the sum of (1) the Stated Value thereof plus
(2) the Additional Amount thereon and any accrued and unpaid Late Charges with
respect to such Stated Value and Additional Amount as of such date of
determination.

 

(ii) “Conversion Price” means, with respect to each Preferred Share, as of any
Conversion Date or other date of determination, $0.07, subject to adjustment as
provided herein.

 

(c) Mechanics of Conversion. The conversion of each Preferred Share shall be
conducted in the following manner:

 

2

  

 

(i) Optional Conversion. To convert a Preferred Share into shares of Common
Stock on any date (a “Conversion Date”), a Holder shall deliver (via, electronic
mail or otherwise), for receipt on or prior to 11:59 p.m., New York time, on
such date, a copy of an executed notice of conversion of the share(s) of
Preferred Shares subject to such conversion in the form attached hereto as
Exhibit I (the “Conversion Notice”) to the Corporation. If required by Section
4(c)(iii), within three (3) Trading Days following a conversion of any such
Preferred Shares as aforesaid, such Holder shall surrender to a nationally
recognized overnight delivery service for delivery to the Corporation the
original certificates representing the Preferred Shares (the “Preferred Share
Certificates”) so converted as aforesaid (or an indemnification undertaking with
respect to the Preferred Shares in the case of its loss, theft or destruction as
contemplated by Section 16). On or before the first (1st) Trading Day following
the date of receipt of a Conversion Notice, the Corporation shall transmit by
electronic mail an acknowledgment of confirmation, in the form attached hereto
as Exhibit II, of receipt of such Conversion Notice to such Holder and the
Corporation’s transfer agent (the “Transfer Agent”), which confirmation shall
constitute an instruction to the Transfer Agent to process such Conversion
Notice in accordance with the terms herein. On or before the third (3rd) Trading
Day following the date of receipt of a Conversion Notice (or such earlier date
as required pursuant to the 1934 Act or other applicable law, rule or regulation
for the settlement of a trade initiated on the applicable Conversion Date of
such shares of Common Stock issuable pursuant to such Conversion Notice) (the
“Share Delivery Deadline”), the Corporation shall (1) provided that the Transfer
Agent is participating in The Depository Trust Corporation’s (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of shares of
Common Stock to which such Holder shall be entitled to such Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system, or (2) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the address as specified in such Conversion Notice, a
certificate, registered in the name of such Holder or its designee, for the
number of shares of Common Stock to which such Holder shall be entitled. If the
number of Preferred Shares represented by the Preferred Share Certificate(s)
submitted for conversion pursuant to Section 4(c)(iii) is greater than the
number of Preferred Shares being converted, then the Corporation shall, as soon
as practicable and in no event later than three (3) Trading Days after receipt
of the Preferred Share Certificate(s) and at its own expense, issue and deliver
to such Holder (or its designee) a new Preferred Share Certificate (in
accordance with Section 17(d)) representing the number of Preferred Shares not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of Preferred Shares shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date.

 

3

  

 

(ii) Corporation’s Failure to Timely Convert. If the Corporation shall fail, for
any reason or for no reason, on or prior to the applicable Share Delivery
Deadline, to issue to such Holder a certificate for the number of shares of
Common Stock to which such Holder is entitled and register such shares of Common
Stock on the Corporation’s share register or to credit such Holder’s or its
designee’s balance account with DTC for such number of shares of Common Stock to
which such Holder is entitled upon such Holder’s conversion of any Conversion
Amount (as the case may be) (a “Conversion Failure”), then, in addition to all
other remedies available to such Holder, (X) the Corporation shall pay in cash
to such Holder on each day after the Share Delivery Deadline and during such
Conversion Failure an amount equal to 2% of the product of (A) the sum of the
number of shares of Common Stock not issued to such Holder on or prior to the
Share Delivery Deadline and to which such Holder is entitled, multiplied by (B)
the closing price of the Common Stock on the applicable Conversion Date and
ending on the applicable Share Delivery Deadline, and (Y) such Holder, upon
written notice to the Corporation, may void its Conversion Notice with respect
to, and retain or have returned, as the case may be, all, or any portion, of
such Preferred Shares that has not been converted pursuant to such Conversion
Notice; provided that the voiding of an Conversion Notice shall not affect the
Corporation’s obligations to make any payments which have accrued prior to the
date of such notice pursuant to this Section 4(c)(ii) or otherwise. In addition
to the foregoing, if on or prior to the Share Delivery Deadline the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, the Corporation shall fail to issue and deliver to such Holder (or its
designee) a certificate and register such shares of Common Stock on the
Corporation’s share register or, if the Transfer Agent is participating in the
DTC Fast Automated Securities Transfer Program, the Transfer Agent shall fail to
credit the balance account of such Holder or such Holder’s designee with DTC for
the number of shares of Common Stock to which such Holder is entitled upon such
Holder’s exercise hereunder or pursuant to the Corporation’s obligation pursuant
to clause (II) below and if on or after such Share Delivery Deadline such Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by such Holder of all or any portion of the
number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock,
issuable upon such conversion that such Holder so is entitled to receive from
the Corporation, then, in addition to all other remedies available to such
Holder, the Corporation shall, within three (3) Business Days after receipt of
such Holder’s request and in such Holder’s discretion, either: (I) pay cash to
such Holder in an amount equal to such Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including by any other Person in respect, or on
behalf, of such Holder) (the “Buy-In Price”), at which point the Corporation’s
obligation to so issue and deliver such certificate or credit such Holder’s
balance account with DTC for the number of shares of Common Stock to which such
Holder is entitled upon such Holder’s conversion hereunder (as the case may be)
(and to issue such shares of Common Stock) shall terminate, or (II) promptly
honor its obligation to so issue and deliver to such Holder a certificate or
certificates representing such shares of Common Stock or credit such Holder’s
balance account with DTC for the number of shares of Common Stock to which such
Holder is entitled upon such Holder’s conversion hereunder (as the case may be)
and pay cash to such Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (x) such number of shares of Common Stock
multiplied by (y) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (II).

 

4

  

 

(iii) Registration; Book-Entry. The Corporation shall maintain a register (the
“Register”) for the recordation of the names and addresses of the Holders of
each Preferred Share and the Stated Value of the Preferred Shares (the
“Registered Preferred Shares”). The entries in the Register shall be conclusive
and binding for all purposes absent manifest error. The Corporation and each
Holder of the Preferred Shares shall treat each Person whose name is recorded in
the Register as the owner of a Preferred Share for all purposes (including the
right to receive payments and dividends hereunder) notwithstanding notice to the
contrary. A Registered Preferred Share may be assigned, transferred or sold only
by registration of such assignment or sale on the Register. Upon its receipt of
a written request to assign, transfer or sell one or more Registered Preferred
Shares by such Holder thereof, the Corporation shall record the information
contained therein in the Register and issue one or more new Registered Preferred
Shares in the same aggregate Stated Value as the Stated Value of the surrendered
Registered Preferred Shares to the designated assignee or transferee pursuant to
Section 17, provided that if the Corporation does not so record an assignment,
transfer or sale (as the case may be) of such Registered Preferred Shares within
two (2) Business Days of such a request, then the Register shall be
automatically deemed updated to reflect such assignment, transfer or sale (as
the case may be). Notwithstanding anything to the contrary set forth in this
Section 4, following conversion of any Preferred Shares in accordance with the
terms hereof, the applicable Holder shall not be required to physically
surrender such Preferred Shares to the Corporation unless (A) the full or
remaining number of Preferred Shares represented by the applicable Preferred
Share Certificate are being converted (in which event such certificate(s) shall
be delivered to the Corporation as contemplated by this Section 4(c)(iii)) or
(B) such Holder has provided the Corporation with prior written notice (which
notice may be included in a Conversion Notice) requesting reissuance of
Preferred Shares upon physical surrender of the applicable Preferred Share
Certificate. Each Holder and the Corporation shall maintain records showing the
Stated Value, dividends and Late Charges converted and/or paid (as the case may
be) and the dates of such conversions and/or payments (as the case may be) or
shall use such other method, reasonably satisfactory to such Holder and the
Corporation, so as not to require physical surrender of a Preferred Share
Certificate upon conversion. If the Corporation does not update the Register to
record such Stated Value, dividends and Late Charges converted and/or paid (as
the case may be) and the dates of such conversions and/or payments (as the case
may be) within two (2) Business Days of such occurrence, then the Register shall
be automatically deemed updated to reflect such occurrence. In the event of any
dispute or discrepancy, such records of such Holder establishing the number of
Preferred Shares to which the record holder is entitled shall be controlling and
determinative in the absence of manifest error. A Holder and any transferee or
assignee, by acceptance of a certificate, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of any Preferred
Shares, the number of Preferred Shares represented by such certificate may be
less than the number of Preferred Shares stated on the face thereof. Each
Preferred Share Certificate shall bear the following legend:

 

5

  

 

ANY TRANSFEREE OR ASSIGNEE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS
OF THE CORPORATION’S CERTIFICATE OF DESIGNATIONS RELATING TO THE SHARES OF
SERIES C PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION
4(c)(iii) THEREOF. THE NUMBER OF SHARES OF SERIES C PREFERRED STOCK REPRESENTED
BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF SHARES OF SERIES C PREFERRED
STOCK STATED ON THE FACE HEREOF PURSUANT TO SECTION 4(c)(iii) OF THE CERTIFICATE
OF DESIGNATIONS RELATING TO THE SHARES OF SERIES C PREFERRED STOCK REPRESENTED
BY THIS CERTIFICATE.

 

(iv)        Pro Rata Conversion; Disputes. In the event that the Corporation
receives a Conversion Notice from more than one Holder for the same Conversion
Date and the Corporation can convert some, but not all, of such Preferred Shares
submitted for conversion, the Corporation shall convert from each Holder
electing to have Preferred Shares converted on such date a pro rata amount of
such Holder’s Preferred Shares submitted for conversion on such date based on
the number of Preferred Shares submitted for conversion on such date by such
Holder relative to the aggregate number of Preferred Shares submitted for
conversion on such date. In the event of a dispute as to the number of shares of
Common Stock issuable to a Holder in connection with a conversion of Preferred
Shares, the Corporation shall issue to such Holder the number of shares of
Common Stock not in dispute and resolve such dispute in accordance with Section
21.

 

6

  

 

(d) Limitation on Beneficial Ownership. The Corporation shall not effect the
conversion of any of the Preferred Shares held by a Holder, and such Holder
shall not have the right to convert any of the Preferred Shares held by such
Holder pursuant to the terms and conditions of this Certificate of Designations
and any such conversion shall be null and void and treated as if never made, to
the extent that after giving effect to such conversion, such Holder together
with the other Attribution Parties collectively would beneficially own in excess
of 4.99% (the “Maximum Percentage”) of the shares of Common Stock outstanding
immediately after giving effect to such conversion (which provision may be
waived by such Holder by written notice from such Holder to the Corporation,
which notice shall be effective 61 calendar days after the date of such notice).
For purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by such Holder and the other Attribution Parties shall
include the number of shares of Common Stock held by such Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
conversion of the Preferred Shares with respect to which the determination of
such sentence is being made, but shall exclude shares of Common Stock which
would be issuable upon (A) conversion of the remaining, nonconverted Preferred
Shares beneficially owned by such Holder or any of the other Attribution Parties
and (B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Corporation (including any convertible notes,
convertible preferred stock or warrants, including the Warrants) beneficially
owned by such Holder or any other Attribution Party subject to a limitation on
conversion or exercise analogous to the limitation contained in this Section
4(d). For purposes of this Section 4(d), beneficial ownership shall be
calculated in accordance with Section 13(d) of the 1934 Act. For purposes of
determining the number of outstanding shares of Common Stock a Holder may
acquire upon the conversion of such Preferred Shares without exceeding the
Maximum Percentage, such Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Corporation’s most recent Annual Report on
Form 10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other
public filing with the SEC, as the case may be, (y) a more recent public
announcement by the Corporation or (z) any other written notice by the
Corporation or the Transfer Agent, if any, setting forth the number of shares of
Common Stock outstanding (the “Reported Outstanding Share Number”). If the
Corporation receives a Conversion Notice from a Holder at a time when the actual
number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Corporation shall notify such Holder in writing of
the number of shares of Common Stock then outstanding and, to the extent that
such Conversion Notice would otherwise cause such Holder’s beneficial ownership,
as determined pursuant to this Section 4(d), to exceed the Maximum Percentage,
such Holder must notify the Corporation of a reduced number of shares of Common
Stock to be purchased pursuant to such Conversion Notice. For any reason at any
time, upon the written or oral request of any Holder, the Corporation shall
within one (1) Business Day confirm orally and in writing or by electronic mail
to such Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Corporation,
including such Preferred Shares, by such Holder and any other Attribution Party
since the date as of which the Reported Outstanding Share Number was reported.
In the event that the issuance of shares of Common Stock to a Holder upon
conversion of such Preferred Shares results in such Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which such Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and such Holder shall
not have the power to vote or to transfer the Excess Shares. For purposes of
clarity, the shares of Common Stock issuable to a Holder pursuant to the terms
of this Certificate of Designations in excess of the Maximum Percentage shall
not be deemed to be beneficially owned by such Holder for any purpose including
for purposes of Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior
inability to convert such Preferred Shares pursuant to this paragraph shall have
any effect on the applicability of the provisions of this paragraph with respect
to any subsequent determination of convertibility. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 4(d) to the extent necessary to
correct this paragraph (or any portion of this paragraph) which may be defective
or inconsistent with the intended beneficial ownership limitation contained in
this Section 4(d) or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of such
Preferred Shares. The provisions of this Section 4(e) shall be of no further
force or effect if the Holder participates in a subsequent transaction with the
Corporation which results in the Holder beneficially owning in excess of 4.99%
of the number of shares of the Common Stock outstanding which shall included
securities convertible into Common Stock which do not contain a beneficial
ownership limitation.

 

7

  

 

(e) Triggering Event Conversion.

 

(i) General. Subject to Section 4(d), at any time during the period commencing
on the date of the occurrence of a Triggering Event and ending on the earlier to
occur of (x) the date of the cure of such Triggering Event and (y) twenty (20)
Trading Days after the date the Corporation delivers written notice to the
Holder of such Triggering Event, a Holder may, at such Holder’s option, by
delivery of a Conversion Notice to the Corporation (the date of any such
Conversion Notice, each a “Triggering Event Conversion Date”), convert all, or
any number of Preferred Shares (such Conversion Amount of the Preferred Shares
to be converted pursuant to this Section 4(e), the “Triggering Event Conversion
Amount”) into shares of Common Stock at the Triggering Event Conversion Price
(each, a “Triggering Event Conversion”).

 

(ii) Mechanics of Triggering Event Conversion. On any Triggering Event
Conversion Date, a Holder may voluntarily convert any Triggering Event
Conversion Amount pursuant to Section 4(c) (with “Triggering Event Conversion
Price” replacing “Conversion Price” for all purposes hereunder with respect to
such Triggering Event Conversion and “Redemption Premium of the Conversion
Amount” replacing “Conversion Amount” in clause (x) of the definition of
Conversion Rate above with respect to such Triggering Event Conversion) by
designating in the Conversion Notice delivered pursuant to this Section 4(e) of
this Certificate of Designations that such Holder is electing to use the
Triggering Event Conversion Price for such conversion. Notwithstanding anything
to the contrary in this Section 4(e), but subject to Section 4(d), until the
Corporation delivers shares of Common Stock representing the applicable
Triggering Event Conversion Amount to such Holder, such Triggering Event
Conversion Amount may be converted by such Holder into shares of Common Stock
pursuant to Section 4(c) without regard to this Section 4(e).

 

8

  

 

5. Reserved.

 

6. Redemptions.

 

(a) Mandatory Redemption upon Bankruptcy Triggering Event. Notwithstanding
anything to the contrary herein, and notwithstanding any conversion that is then
required or in process, upon any Bankruptcy Triggering Event, the Corporation
shall immediately redeem, in cash, each of the Preferred Shares then outstanding
at a redemption price (the “Bankruptcy Redemption Price”) equal to the greater
of (i) the product of (A) the Conversion Amount to be redeemed multiplied by (B)
the Redemption Premium and (ii) the product of (X) the Conversion Rate then in
effect with respect to the Conversion Amount multiplied by (Y) the product of
(1) the Redemption Premium multiplied by (2) the greatest closing sale price of
the Common Stock on any Trading Day during the period commencing on the date
immediately preceding such Bankruptcy Triggering Event and ending on the date
the Corporation makes the entire payment required to be made under this Section
6(a), without the requirement for any notice or demand or other action by any
Holder or any other person or entity, provided that a Holder may, in its sole
discretion, waive such right to receive payment upon a Bankruptcy Triggering
Event, in whole or in part, and any such waiver shall not affect any other
rights of such Holder or any other Holder hereunder, including any other rights
in respect of such Bankruptcy Triggering Event, any right to conversion, and any
right to payment of such Triggering Event Redemption Price or any other
Redemption Price, as applicable.

 

(b) Redemption Mechanics. Notwithstanding anything herein to the contrary, in
connection with any redemption hereunder at a time a Holder is entitled to
receive a cash payment under any of the other Transaction Documents, at the
option of such Holder delivered in writing to the Corporation, the applicable
Redemption Price hereunder shall be increased by the amount of such cash payment
owed to such Holder under such other Transaction Document and, upon payment in
full or conversion in accordance herewith, shall satisfy the Corporation’s
payment obligation under such other Transaction Document. In the event of a
redemption of less than all of the Preferred Shares, the Corporation shall
promptly cause to be issued and delivered to such Holder a new Preferred Share
Certificate (in accordance with Section 17) representing the number of Preferred
Shares which have not been redeemed. In the event that the Corporation does not
pay the applicable Redemption Price to a Holder within the time period required
for any reason (including to the extent such payment is prohibited pursuant to
the NRS), at any time thereafter and until the Corporation pays such unpaid
Redemption Price in full, such Holder shall have the option, in lieu of
redemption, to require the Corporation to promptly return to such Holder all or
any of the Preferred Shares that were submitted for redemption and for which the
applicable Redemption Price (together with any Late Charges thereon) has not
been paid. Upon the Corporation’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Preferred Shares,
and (y) the Corporation shall immediately return the applicable Preferred Share
Certificate, or issue a new Preferred Share Certificate (in accordance with
Section 17(d)), to such Holder, and in each case the Additional Amount of such
Preferred Shares shall be increased by an amount equal to the difference between
(1) the applicable Redemption Price (as the case may be, and as adjusted
pursuant to this Section 6(b), if applicable) minus (2) the Stated Value portion
of the Conversion Amount submitted for redemption.

 

9

  

 

(c) Redemption by Multiple Holders. Upon the Corporation’s receipt of a
Redemption Notice from any Holder for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in this Section 6(a), the Corporation shall immediately, but no later than one
(1) Business Day of its receipt thereof, forward to each other Holder by
electronic mail a copy of such notice. If the Corporation receives one or more
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is three (3) Business Days prior to the Corporation’s
receipt of the initial Redemption Notice and ending on and including the date
which is three (3) Business Days after the Corporation’s receipt of the initial
Redemption Notice and the Corporation is unable to redeem all principal,
interest and other amounts designated in such initial Redemption Notice and such
other Redemption Notices received during such seven (7) Business Day period,
then the Corporation shall redeem a pro rata amount from each Holder based on
the principal amount of the Preferred Shares submitted for redemption pursuant
to such Redemption Notices received by the Corporation during such seven (7)
Business Day period.

 

7. Rights Upon Issuance of Purchase Rights and Other Corporate Events.

 

(a) Purchase Rights. In addition to any adjustments pursuant to Section 8 and 9
below, if at any time the Corporation grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to all or substantially all of the record holders of any
class of Common Stock (the “Purchase Rights”), then each Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such Holder could have acquired if such Holder had held
the number of shares of Common Stock acquirable upon complete conversion of all
the Preferred Shares (without taking into account any limitations or
restrictions on the convertibility of the Preferred Shares) held by such Holder
immediately prior to the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however, to the extent
that such Holder’s right to participate in any such Purchase Right would result
in such Holder and the other Attribution Parties exceeding the Maximum
Percentage, then such Holder shall not be entitled to participate in such
Purchase Right to the extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Purchase Right (and beneficial ownership) to the extent of any such excess)
and such Purchase Right to such extent shall be held in abeyance for such Holder
until such time or times , if ever, as its right thereto would not result in
such Holder and the other Attribution Parties exceeding the Maximum Percentage),
at which time or times such Holder shall be granted such right (and any Purchase
Right granted, issued or sold on such initial Purchase Right or on any
subsequent Purchase Right to be held similarly in abeyance) to the same extent
as if there had been no such limitation.

 

10

  

 

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Corporation shall make appropriate provision to
insure that each Holder will thereafter have the right to receive upon a
conversion of all the Preferred Shares held by such Holder (i) in addition to
the shares of Common Stock receivable upon such conversion, such securities or
other assets to which such Holder would have been entitled with respect to such
shares of Common Stock had such shares of Common Stock been held by such Holder
upon the consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of the Preferred Shares
contained in this Certificate of Designations) or (ii) in lieu of the shares of
Common Stock otherwise receivable upon such conversion, such securities or other
assets received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as such Holder would have
been entitled to receive had the Preferred Shares held by such Holder initially
been issued with conversion rights for the form of such consideration (as
opposed to shares of Common Stock) at a conversion rate for such consideration
commensurate with the Conversion Rate. Provision made pursuant the proceeding
sentence shall be in a form and substance satisfactory to the Holder. The
provisions of this Section 7 shall apply similarly and equally to successive
Corporate Events and shall be applied without regard to any limitations on the
conversion or redemption of the Preferred Shares contained in this Certificate
of Designations. “Fundamental Transaction” means the occurrence of the
Corporation (i) directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, (A) consolidating
or merging with or into (whether or not the Corporation is the surviving
corporation) another Person, (B) selling, assigning, transferring, conveying or
otherwise disposing of all or substantially all of the properties or assets of
the Corporation or any of its “significant subsidiaries” (as defined in Rule
1-02 of Regulation S-X) to one or more Persons, (C) making, or allowing one or
more Persons to make, or allowing the Corporation to be subject to or have its
Common Stock be subject to or party to one or more Persons making, a purchase,
tender or exchange offer that is accepted by the holders of at least either (x)
50% of the outstanding shares of Common Stock, (y) 50% of the outstanding shares
of Common Stock calculated as if any shares of Common Stock held by all Persons
making or party to, or Affiliated with any Persons making or party to, such
purchase, tender or exchange offer were not outstanding; or (z) such number of
shares of Common Stock such that all Persons making or party to, or Affiliated
with any Person making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, (D)
consummating a stock or share purchase agreement or other business combination
(including a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Persons whereby all such Persons, individually or
in the aggregate, acquire, either (x) at least 50% of the outstanding shares of
Common Stock, (y) at least 50% of the outstanding shares of Common Stock
calculated as if any shares of Common Stock held by all the Persons making or
party to, or Affiliated with any Persons making or party to, such stock purchase
agreement or other business combination were not outstanding; or (z) such number
of shares of Common Stock such that the Persons become collectively the
beneficial owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50%
of the outstanding shares of Common Stock, or (E) reorganize, recapitalize or
reclassify its Common Stock;

 

11

  

 

8. Rights Upon Issuance of Other Securities.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If on or after
the Subscription Date the Corporation issues or sells, or in accordance with
this Section 8(a) is deemed to have issued or sold, any shares of Common Stock,
including the issuance or sale of shares of Common Stock owned or held by or for
the account of the Corporation, but excluding any Excluded Securities (issued or
sold or deemed to have been issued or sold) for a consideration per share (the
“New Issuance Price”) less than a price equal to the Conversion Price in effect
immediately prior to such issue or sale or deemed issuance or sale (such
Conversion Price then in effect is referred to herein as the “Applicable Price”)
(the foregoing a “Dilutive Issuance”), then, immediately after such Dilutive
Issuance, the Conversion Price then in effect shall be reduced to the New
Issuance Price. For all purposes of the foregoing (including determining the
adjusted Conversion Price and the New Issuance Price under this Section 8(a)),
the following shall be applicable:

 

(i) Issuance of Options. If the Corporation in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is at
any time issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Corporation at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 8(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof” shall be equal to (1)
the lower of (x) the sum of the lowest amounts of consideration (if any)
received or receivable by the Corporation with respect to any one share of
Common Stock upon the granting or sale of such Option, upon exercise of such
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option or otherwise pursuant to the terms thereof
and (y) the lowest exercise price set forth in such Option for which one share
of Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option or otherwise pursuant to the terms thereof minus (2)
the sum of all amounts paid or payable to the holder of such Option (or any
other Person) upon the granting or sale of such Option, upon exercise of such
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option or otherwise pursuant to the terms thereof
plus the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock or of such Convertible
Securities upon the exercise of such Options or otherwise pursuant to the terms
thereof or upon the actual issuance of such share of Common Stock upon
conversion, exercise or exchange of such Convertible Securities.

 

12

  

 

(ii) Issuance of Convertible Securities. If the Corporation in any manner issues
or sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is at any time issuable upon the conversion, exercise or
exchange thereof or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Corporation at the time of
the issuance or sale of such Convertible Securities for such price per share.
For purposes of this Section 8(a)(ii), the “lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof or otherwise pursuant to the terms thereof” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Corporation with respect to one share of Common Stock upon the
issuance or sale of the Convertible Security and upon conversion, exercise or
exchange of such Convertible Security or otherwise pursuant to the terms thereof
and (y) the lowest conversion price set forth in such Convertible Security for
which one share of Common Stock is issuable upon conversion, exercise or
exchange thereof or otherwise pursuant to the terms thereof minus (2) the sum of
all amounts paid or payable to the holder of such Convertible Security (or any
other Person) upon the issuance or sale of such Convertible Security plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Convertible Security (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock upon conversion, exercise
or exchange of such Convertible Securities or otherwise pursuant to the terms
thereof, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Conversion Price has
been or is to be made pursuant to other provisions of this Section 8(a), except
as contemplated below, no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate (as the case may be) at the time initially granted,
issued or sold. For purposes of this Section 8(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 8(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

 

13

  

 

(iv) Calculation of Consideration Received. If any Option and/or Convertible
Security is issued in connection with the issuance or sale or deemed issuance or
sale of any other securities of the Corporation (as determined by the Required
Holders, the “Primary Security”, and such Option and/or Convertible Security,
the “Secondary Securities”), together comprising one integrated transaction (or
one or more transactions if such issuances or sales or deemed issuances or sales
of securities of the Corporation either (A) have at least one investor or
purchaser in common, (B) are consummated in reasonable proximity to each other
and/or (C) are consummated under the same plan of financing), the consideration
per share of Common Stock with respect to such Primary Security shall be deemed
to be equal to the difference of (x) the lowest price per share for which one
share of Common Stock was issued in such integrated transaction (or was deemed
to be issued pursuant to Section 8(a)(i) or 8(a)(ii) above, as applicable)
solely with respect to such Primary Security, minus (y) with respect to such
Secondary Securities, the sum of (A) the Consideration Value of each such
Option, if any, (B) the fair market value (as determined by the Required Holders
in good faith) or the Consideration Value, as applicable, and (C) the fair
market value (as determined by the Required Holder) of such Convertible
Security, if any, in each case, as determined on a per share basis in accordance
with this Section 8(a)(iv). If any shares of Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor (for the purpose of determining
the consideration paid for such Common Stock, Option or Convertible Security)
will be deemed to be the net amount of consideration received by the Corporation
therefor. If any shares of Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security), the amount of such consideration received by the Corporation will be
the fair value of such consideration, except where such consideration consists
of publicly traded securities, in which case the amount of consideration
received by the Corporation for such securities will be the average VWAP of such
security for the five (5) Trading Day period immediately preceding the date of
receipt. The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Corporation and the Required
Holders. If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the “Valuation Event”),
the fair value of such consideration will be determined within five (5) Trading
Days after the tenth (10th) day following such Valuation Event by an
independent, reputable appraiser jointly selected by the Corporation and the
Required Holders. The determination of such appraiser shall be final and binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Holders.

 

14

  

 

(v) Record Date. If the Corporation takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

(b) Holder’s Right of Adjusted Conversion Price. In addition to and not in
limitation of the other provisions of this Section 8(b) or the Securities
Purchase Agreement, if the Corporation in any manner issues or sells or enters
into any agreement to issue or sell, any Common Stock, Options or Convertible
Securities (any such securities, “Variable Price Securities”) that are issuable
pursuant to such agreement or convertible into or exchangeable or exercisable
for shares of Common Stock pursuant to such Options or Convertible Securities,
as applicable, at a price which varies with the market price of the shares of
Common Stock (the “Variable Price”), the Corporation shall provide written
notice thereof via (i) electronic mail or (ii) overnight courier to each Holder
on the date of such agreement and/or the issuance of such shares of Common
Stock, Convertible Securities or Options, as applicable. From and after the date
the Corporation enters into such agreement or issues any such Variable Price
Securities, each Holder shall have the right, but not the obligation, in its
sole discretion to substitute the Variable Price for the Conversion Price upon
conversion of the Preferred Shares by designating in the Conversion Notice
delivered upon any conversion of Preferred Shares that solely for purposes of
such conversion such Holder is relying on the Variable Price rather than the
Conversion Price then in effect. A Holder’s election to rely on a Variable Price
for a particular conversion of Preferred Shares shall not obligate such Holder
to rely on a Variable Price for any future conversions of Preferred Shares.
Provided; further, that the provisions of this Section 8(b) shall not apply to
any Excluded Securities.

 

(c) Calculations. All calculations under this Section 8 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Corporation, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

 

(d) Voluntary Adjustment by Corporation. The Corporation may at any time while
any Preferred Shares remain outstanding, reduce the then current Conversion
Price to any amount and for any period of time deemed appropriate by the Board
of Directors.

 

15

  

 

(e) Excluded Securities. No adjustments contained in this Section 8 shall be
made upon the sale or issuance of any Excluded Securities sold or deemed to have
been sold.

 

(f) Termination. The provisions of this Section 8 shall terminate and be of no
further force or effect on the earlier of: (A) the two (2) year anniversary of
the Closing Date and (B) ninety (90) days following the effective date of any
transaction resulting in a merger or consolidation of the Corporation with or
into another corporation that is not an Affiliate.

 

9. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 8(a), if the Corporation at any
time on or after the Subscription Date subdivides (by any stock split, stock
dividend, stock combination, recapitalization or other similar transaction) one
or more classes of its outstanding shares of Common Stock into a greater number
of shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. Without limiting any provision of Section 8(a),
if the Corporation at any time on or after the Subscription Date combines (by
any stock split, stock dividend, stock combination, recapitalization or other
similar transaction) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased. Any
adjustment pursuant to this Section 9 shall become effective immediately after
the effective date of such subdivision or combination. If any event requiring an
adjustment under this Section 9 occurs during the period that a Conversion Price
is calculated hereunder, then the calculation of such Conversion Price shall be
adjusted appropriately to reflect such event.

 

10. Noncircumvention. The Corporation hereby covenants and agrees that the
Corporation will not, by amendment of its Articles of Incorporation, bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Certificate of Designations, and will at all times in good faith carry
out all the provisions of this Certificate of Designations and take all action
as may be required to protect the rights of the Holders. Without limiting the
generality of the foregoing or any other provision of this Certificate of
Designations or the other Transaction Documents, the Corporation (a) shall not
increase the par value of any shares of Common Stock receivable upon the
conversion of any Preferred Shares above the Conversion Price then in effect,
(b) shall take all such actions as may be necessary or appropriate in order that
the Corporation may validly and legally issue fully paid and non-assessable
shares of Common Stock upon the conversion of Preferred Shares and (c) shall, so
long as any Preferred Shares are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued shares of Common
Stock, solely for the purpose of effecting the conversion of the Preferred
Shares, the maximum number of shares of Common Stock as shall from time to time
be necessary to effect the conversion of the Preferred Shares then outstanding
(without regard to any limitations on conversion contained herein).

 

16

  

 

11. Authorized Shares.

 

(a) Reservation. So long as any Preferred Shares remain outstanding, the
Corporation shall at all times reserve at least 300% of the number of shares of
Common Stock as shall from time to time be necessary to effect the conversion of
all of the Preferred Shares then outstanding and the exercise of all warrants
then outstanding (without regard to any limitations on conversions) (the
“Required Reserve Amount”). The Required Reserve Amount (including each increase
in the number of shares so reserved) shall be allocated pro rata among the
Holders based on the number of the Preferred Shares held by each Holder on the
Subscription Date or increase in the number of reserved shares, as the case may
be (the “Authorized Share Allocation”). In the event that a Holder shall sell or
otherwise transfer any of such Holder’s Preferred Shares, each transferee shall
be allocated a pro rata portion of such Holder’s Authorized Share Allocation.
Any shares of Common Stock reserved and allocated to any Person which ceases to
hold any Preferred Shares shall be allocated to the remaining Holders of
Preferred Shares, pro rata based on the number of the Preferred Shares then held
by the Holders.

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 11(a) and not in
limitation thereof, while any of the Preferred Shares remain outstanding the
Corporation does not have a sufficient number of authorized and unreserved
shares of Common Stock to satisfy its obligation to reserve for issuance upon
conversion of the Preferred Shares at least a number of shares of Common Stock
equal to the Required Reserve Amount (an “Authorized Share Failure”), then the
Corporation shall immediately take all action necessary to increase the
Corporation’s authorized shares of Common Stock to an amount sufficient to allow
the Corporation to reserve the Required Reserve Amount for the Preferred Shares
then outstanding. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than ninety (90) days after the occurrence of
such Authorized Share Failure, the Corporation shall hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Corporation shall provide
each stockholder with a proxy statement and shall use its best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its Board of Directors to recommend to the
stockholders that they approve such proposal. In lieu of a meeting of
stockholders, the Corporation may effect such action by written consent in
accordance with Section 14(c) of the 1934 Act. Except as provided in the first
sentence of Section 11(a), in the event that the Corporation is prohibited from
issuing shares of Common Stock to a Holder upon any conversion due to the
failure by the Corporation to have sufficient shares of Common Stock available
out of the authorized but unissued shares of Common Stock (such unavailable
number of shares of Common Stock, the “Authorized Failure Shares”), in lieu of
delivering such Authorized Failure Shares to such Holder, the Corporation shall
pay cash in exchange for the redemption of such portion of the Conversion Amount
convertible into such Authorized Failure Shares at a price equal to the sum of
(i) the product of (x) such number of Authorized Failure Shares and (y) the
average closing sale prices of the Common Stock on the Trading Days during the
period commencing on the date such Holder delivers the applicable Conversion
Notice with respect to such Authorized Failure Shares to the Corporation and
ending on the date of such issuance under this Section 111(a). Nothing contained
in this Section shall limit any obligations of the Corporation under any
provision of the Securities Purchase Agreement.

 

17

  

 

12. Voting Rights. Subject to Section 4(d) and the Maximum Percentage, each
Holder shall be entitled to the whole number of votes equal to the number of
shares of Common Stock into which such holder’s Preferred Shares would be
convertible on the record date for the vote or consent of stockholders, and
shall otherwise have voting rights and powers equal to the voting rights and
powers of the Common Stock. To the extent that under the NRS the vote of the
holders of the Preferred Shares, voting separately as a class or series as
applicable, is required to authorize a given action of the Corporation, the
affirmative vote or consent of the holders of all of the shares of the Preferred
Shares, voting together in the aggregate and not in separate series unless
required under the NRS, represented at a duly held meeting at which a quorum is
presented or by written consent of the Required Holders (except as otherwise may
be required under the NRS), voting together in the aggregate and not in separate
series unless required under the NRS, shall constitute the approval of such
action by both the class or the series, as applicable. Subject to Section 4(d),
to the extent that under the NRS holders of the Preferred Shares are entitled to
vote on a matter with holders of shares of Common Stock, voting together as one
class, each Preferred Share shall entitle the holder thereof to cast that number
of votes per share as is equal to the number of shares of Common Stock into
which it is then convertible (subject to the ownership limitations specified in
Section 4(d) hereof and the Maximum Percentage) using the record date for
determining the stockholders of the Corporation eligible to vote on such matters
as the date as of which the Conversion Price is calculated. Holders of the
Preferred Shares shall be entitled to written notice of all stockholder meetings
or written consents (and copies of proxy materials and other information sent to
stockholders) with respect to which they would be entitled by vote, which notice
would be provided pursuant to the Corporation’s bylaws and the NRS.

 

13. Liquidation, Dissolution, Winding-Up. In the event of a Liquidation Event,
the Holders shall be entitled to receive in cash out of the assets of the
Corporation, whether from capital or from earnings available for distribution to
its stockholders (the “Liquidation Funds”), before any amount shall be paid to
the holders of any of shares of Junior Stock, but pari passu with any Parity
Stock then outstanding, an amount per Preferred Share equal to the greater of
(A) the Conversion Amount thereof on the date of such payment and (B) the amount
per share such Holder would receive if such Holder converted such Preferred
Shares into Common Stock immediately prior to the date of such payment, provided
that if the Liquidation Funds are insufficient to pay the full amount due to the
Holders and holders of shares of Parity Stock, then each Holder and each holder
of Parity Stock shall receive a percentage of the Liquidation Funds equal to the
full amount of Liquidation Funds payable to such Holder and such holder of
Parity Stock as a liquidation preference, in accordance with their respective
certificate of designations (or equivalent), as a percentage of the full amount
of Liquidation Funds payable to all holders of Preferred Shares and all holders
of shares of Parity Stock. To the extent necessary, the Corporation shall cause
such actions to be taken by each of its Subsidiaries so as to enable, to the
maximum extent permitted by law, the proceeds of a Liquidation Event to be
distributed to the Holders in accordance with this Section. All the preferential
amounts to be paid to the Holders under this Section shall be paid or set apart
for payment before the payment or setting apart for payment of any amount for,
or the distribution of any Liquidation Funds of the Corporation to the holders
of shares of Junior Stock in connection with a Liquidation Event as to which
this Section applies.

 

18

  

 

14. Distribution of Assets. In addition to any adjustments pursuant to Section 8
and 9, if the Corporation shall declare or make any dividend or other
distributions of its assets (or rights to acquire its assets) to any or all
holders of shares of Common Stock, by way of return of capital or otherwise
(including any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (the
“Distributions”), then each Holder, as holders of Preferred Shares, will be
entitled to such Distributions as if such Holder had held the number of shares
of Common Stock acquirable upon complete conversion of the Preferred Shares
(without taking into account any limitations or restrictions on the
convertibility of the Preferred Shares) immediately prior to the date on which a
record is taken for such Distribution or, if no such record is taken, the date
as of which the record holders of Common Stock are to be determined for such
Distributions (provided, however, that to the extent that such Holder’s right to
participate in any such Distribution would result in such Holder and the other
Attribution Parties exceeding the Maximum Percentage, then such Holder shall not
be entitled to participate in such Distribution to the extent of the Maximum
Percentage (and shall not be entitled to beneficial ownership of such shares of
Common Stock as a result of such Distribution (and beneficial ownership) to the
extent of any such excess) and the portion of such Distribution shall be held in
abeyance for such Holder until such time or times as its right thereto would not
result in such Holder and the other Attribution Parties exceeding the Maximum
Percentage, at which time or times, if any, such Holder shall be granted such
rights (and any rights under this Section 14 on such initial rights or on any
subsequent such rights to be held similarly in abeyance) to the same extent as
if there had been no such limitation).

 

15. Vote to Change the Terms of or Issue Preferred Shares. Except as may be
provided for in the Securities Purchase Agreement, and in addition to any other
rights provided by law, except where the vote or written consent of the holders
of a greater number of shares is required by law or by another provision of the
Articles of Incorporation, without first obtaining the affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders, voting together as a single class, the Corporation shall
not: (a) amend or repeal any provision of, or add any provision to, its Articles
of Incorporation or bylaws, or file any certificate of designations or articles
of amendment of any series of shares of preferred stock, if such action would
adversely alter or change in any respect the preferences, rights, privileges or
powers, or restrictions provided for the benefit, of the Preferred Shares,
regardless of whether any such action shall be by means of amendment to the
Articles of Incorporation or by merger, consolidation or otherwise; (b) increase
or decrease (other than by conversion) the authorized number of Preferred
Shares; (c) without limiting any provision of Section 1, create or authorize (by
reclassification or otherwise) any new class or series of shares that has a
preference over or is on a parity with the Preferred Shares with respect to
dividends or the distribution of assets on the liquidation, dissolution or
winding up of the Corporation; (d) purchase, repurchase or redeem any shares of
capital stock of the Corporation junior in rank to the Preferred Shares (other
than pursuant to equity incentive agreements (that have in good faith been
approved by the Board of Directors) with employees giving the Corporation the
right to repurchase shares upon the termination of services); (e) without
limiting any provision of Section 1, pay dividends or make any other
distribution on any shares of any capital stock of the Corporation junior in
rank to the Preferred Shares; (f) issue any Preferred Shares or preferred stock
other than as provided in Section 1; (g) until the one year anniversary of the
Closing Date, enter into (i) any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument, under which there
may be issued, or by which there may be secured or evidenced, any indebtedness
for borrowed money or money due that involves, either individually or in
aggregate with other such agreements, obligations greater than $75,000.00, and
(ii) any equipment lease, agreement evidencing purchase money security
interests, or other similar transaction in the ordinary course of business that
involves, either individually or in aggregate with other such agreements,
obligations greater than $75,000.00 or (h) without limiting any provision of
Section 8 and 9, whether or not prohibited by the terms of the Preferred Shares,
circumvent a right of the Preferred Shares.

 

19

  

 

16. Transfer of Preferred Shares. A Holder may transfer some or all of its
Preferred Shares without the consent of the Corporation.

 

17. Reissuance of Preferred Certificates.

 

(a) Transfer. If any Preferred Shares are to be transferred, the applicable
Holder shall surrender the applicable Preferred Share Certificate to the
Corporation, whereupon the Corporation will forthwith issue and deliver upon the
order of such Holder a new Preferred Share Certificate (in accordance with
Section 17(d)), registered as such Holder may request, representing the
outstanding number of Preferred Shares being transferred by such Holder and, if
less than the entire outstanding number of Preferred Shares is being
transferred, a new Preferred Share Certificate (in accordance with Section
17(d)) to such Holder representing the outstanding number of Preferred Shares
not being transferred. Such Holder and any assignee, by acceptance of the
Preferred Share Certificate, acknowledge and agree that, by reason of the
provisions of Section 4(c)(i) following conversion or redemption of any of the
Preferred Shares, the outstanding number of Preferred Shares represented by the
Preferred Shares may be less than the number of Preferred Shares stated on the
face of the Preferred Shares.

 

(b) Lost, Stolen or Mutilated Preferred Share Certificate. Upon receipt by the
Corporation of evidence reasonably satisfactory to the Corporation of the loss,
theft, destruction or mutilation of a Preferred Share Certificate (as to which a
written certification and the indemnification contemplated below shall suffice
as such evidence), and, in the case of loss, theft or destruction, of any
indemnification undertaking by the applicable Holder to the Corporation in
customary and reasonable form and, in the case of mutilation, upon surrender and
cancellation of such Preferred Share Certificate, the Corporation shall execute
and deliver to such Holder a new Preferred Share Certificate (in accordance with
Section 17(d)) representing the applicable outstanding number of Preferred
Shares.

 

(c) Preferred Share Certificate Exchangeable for Different Denominations. Each
Preferred Share Certificate is exchangeable, upon the surrender hereof by the
applicable Holder at the principal office of the Corporation, for a new
Preferred Share Certificate or Preferred Share Certificate(s) (in accordance
with Section 17(d)) representing in the aggregate the outstanding number of the
Preferred Shares in the original Preferred Share Certificate, and each such new
17(d) will represent such portion of such outstanding number of Preferred Shares
from the original Preferred Share Certificate as is designated by such Holder at
the time of such surrender.

 

20

  

 

(d) Issuance of New Preferred Share Certificate. Whenever the Corporation is
required to issue a new Preferred Share Certificate pursuant to the terms of
this Certificate of Designations, such new Preferred Share Certificate (i) shall
represent, as indicated on the face of such Preferred Share Certificate, the
number of Preferred Shares remaining outstanding (or in the case of a new
Preferred Share Certificate being issued pursuant to Section 17(a) or Section
17(c), the number of Preferred Shares designated by such Holder which, when
added to the number of Preferred Shares represented by the other new Preferred
Share Certificates issued in connection with such issuance, does not exceed the
number of Preferred Shares remaining outstanding under the original Preferred
Share Certificate immediately prior to such issuance of new Preferred Share
Certificate), and (ii) shall have an issuance date, as indicated on the face of
such new Preferred Share Certificate, which is the same as the issuance date of
the original Preferred Share Certificate.

 

18. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designations shall be
cumulative and in addition to all other remedies available under this
Certificate of Designations and any of the other Transaction Documents, at law
or in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit any Holder’s right to pursue actual and
consequential damages for any failure by the Corporation to comply with the
terms of this Certificate of Designations. The Corporation covenants to each
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by a Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Corporation (or the
performance thereof). The Corporation acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holders and that the
remedy at law for any such breach may be inadequate. The Corporation therefore
agrees that, in the event of any such breach or threatened breach, each Holder
shall be entitled, in addition to all other available remedies, to specific
performance and/or temporary, preliminary and permanent injunctive or other
equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security. The Corporation shall provide all information and documentation
to a Holder that is requested by such Holder to enable such Holder to confirm
the Corporation’s compliance with the terms and conditions of this Certificate
of Designations.

 

19. Payment of Collection, Enforcement and Other Costs. If (a) any Preferred
Shares are placed in the hands of an attorney for collection or enforcement or
is collected or enforced through any legal proceeding or a Holder otherwise
takes action to collect amounts due under this Certificate of Designations with
respect to the Preferred Shares or to enforce the provisions of this Certificate
of Designations or (b) there occurs any bankruptcy, reorganization, receivership
of the Corporation or other proceedings affecting Corporation creditors’ rights
and involving a claim under this Certificate of Designations, then the
Corporation shall pay the costs incurred by such Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including attorneys’ fees and disbursements.

 

21

  

 

20. Construction; Headings. This Certificate of Designations shall be deemed to
be jointly drafted by the Corporation and the Holders and shall not be construed
against any such Person as the drafter hereof. The headings of this Certificate
of Designations are for convenience of reference and shall not form part of, or
affect the interpretation of, this Certificate of Designations. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Certificate of Designations instead of just the provision in which they are
found. Unless expressly indicated otherwise, all section references are to
sections of this Certificate of Designations. Terms used in this Certificate of
Designations and not otherwise defined herein, but defined in the other
Transaction Documents, shall have the meanings ascribed to such terms on the
Closing Date in such other Transaction Documents unless otherwise consented to
in writing by the Required Holders.

 

21. Failure or Indulgence Not Waiver. No failure or delay on the part of a
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. This
Certificate of Designations shall be deemed to be jointly drafted by the
Corporation and all Holders and shall not be construed against any Person as the
drafter hereof. Notwithstanding the foregoing, nothing contained in this Section
21 shall permit any waiver of any provision of Section 20.

 

22. Dispute Resolution.

 

(a) Submission to Dispute Resolution.

 

(i) In the case of a dispute relating to the closing sale price, a Conversion
Price, Triggering Event Conversion Price, a VWAP or a fair market value or the
arithmetic calculation of a Conversion Rate, or the applicable Redemption Price
(as the case may be) (including a dispute relating to the determination of any
of the foregoing), the Corporation or the applicable Holder (as the case may be)
shall submit the dispute to the other party via electronic mail (A) if by the
Corporation, within two (2) Business Days after the occurrence of the
circumstances giving rise to such dispute or (B) if by such Holder at any time
after such Holder learned of the circumstances giving rise to such dispute. If
such Holder and the Corporation are unable to promptly resolve such dispute
relating to such closing bid price, such closing sale price, such Conversion
Price, such Triggering Event Conversion Price, such VWAP or such fair market
value, or the arithmetic calculation of such Conversion Rate or such applicable
Redemption Price (as the case may be), at any time after the second (2nd)
Business Day following such initial notice by the Corporation or such Holder (as
the case may be) of such dispute to the Corporation or such Holder (as the case
may be), then such Holder may, at its sole option, select an independent,
reputable investment bank to resolve such dispute.

 

22

  

 

(ii) Such Holder and the Corporation shall each deliver to such investment bank
(A) a copy of the initial dispute submission so delivered in accordance with the
first sentence of this Section 21(a) and (B) written documentation supporting
its position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which such Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (A)
and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either such Holder or
the Corporation fails to so deliver all of the Required Dispute Documentation by
the Dispute Submission Deadline, then the party who fails to so submit all of
the Required Dispute Documentation shall no longer be entitled to (and hereby
waives its right to) deliver or submit any written documentation or other
support to such investment bank with respect to such dispute and such investment
bank shall resolve such dispute based solely on the Required Dispute
Documentation that was delivered to such investment bank prior to the Dispute
Submission Deadline). Unless otherwise agreed to in writing by both the
Corporation and such Holder or otherwise requested by such investment bank,
neither the Corporation nor such Holder shall be entitled to deliver or submit
any written documentation or other support to such investment bank in connection
with such dispute (other than the Required Dispute Documentation).

 

(iii) The Corporation and such Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Corporation and such
Holder of such resolution no later than ten (10) Business Days immediately
following the Dispute Submission Deadline. The fees and expenses of such
investment bank shall be borne solely by the Corporation, and such investment
bank’s resolution of such dispute shall be final and binding upon all parties
absent manifest error.

 

(b) Miscellaneous. The Corporation expressly acknowledges and agrees that (i)
this Section 22 constitutes an agreement to arbitrate between the Corporation
and each Holder (and constitutes an arbitration agreement) under § 7501, et seq.
of the New York Civil Practice Law and Rules (“CPLR”) and that any Holder is
authorized to apply for an order to compel arbitration pursuant to CPLR §
7503(a) in order to compel compliance with this Section 22, (ii) a dispute
relating to a Conversion Price includes disputes as to (A) whether an issuance
or sale or deemed issuance or sale of Common Stock occurred under Section 8(a),
(B) the consideration per share at which an issuance or deemed issuance of
Common Stock occurred, (C) whether any issuance or sale or deemed issuance or
sale of Common Stock was an issuance or sale or deemed issuance or sale of
Excluded Securities, (D) whether an agreement, instrument, security or the like
constitutes and Option or Convertible Security and (E) whether a Dilutive
Issuance occurred, (iii) the terms of this Certificate of Designations and each
other applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Certificate of
Designations and any other applicable Transaction Documents, (iv) the applicable
Holder (and only such Holder with respect to disputes solely relating to such
Holder), in its sole discretion, shall have the right to submit any dispute
described in this Section 22 to any state or federal court sitting in The City
of New York, Borough of Manhattan in lieu of utilizing the procedures set forth
in this Section 22 and (v) nothing in this Section 22 shall limit such Holder
from obtaining any injunctive relief or other equitable remedies (including with
respect to any matters described in this Section 22).

 

23

  

 

23. Notices; Currency; Payments.

 

(a) Notices. The Corporation shall provide each Holder of Preferred Shares with
prompt written notice of all actions taken pursuant to the terms of this
Certificate of Designations, including in reasonable detail a description of
such action and the reason therefor. Whenever notice is required to be given
under this Certificate of Designations, unless otherwise provided herein, such
notice must be in writing and shall be given in accordance with Section 9(f) of
the Securities Purchase Agreement. The Corporation shall provide each Holder
with prompt written notice of all actions taken pursuant to this Certificate of
Designations, including in reasonable detail a description of such action and
the reason therefore. Without limiting the generality of the foregoing, the
Corporation shall give written notice to each Holder (i) immediately upon any
adjustment of the Conversion Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment and (ii) at least fifteen (15)
days prior to the date on which the Corporation closes its books or takes a
record (A) with respect to any dividend or distribution upon the Common Stock,
(B) with respect to any grant, issuances, or sales of any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
to holders of shares of Common Stock or (C) for determining rights to vote with
respect to any Fundamental Transaction, dissolution or liquidation, provided in
each case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to such Holder.

 

(b) Currency. All dollar amounts referred to in this Certificate of Designations
are in United States Dollars (“U.S. Dollars”), and all amounts owing under this
Certificate of Designations shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Certificate of Designations, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

(c) Payments. Whenever any payment of cash is to be made by the Corporation to
any Person pursuant to this Certificate of Designations, unless otherwise
expressly set forth herein, such payment shall be made in lawful money of the
United States of America by a certified check drawn on the account of the
Corporation and sent via overnight courier service to such Person at such
address as previously provided to the Corporation in writing (which address, in
the case of each of the Buyers (as defined in the Securities Purchase
Agreement), shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement), provided that such Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Corporation with prior written notice setting out such request and
such Holder’s wire transfer instructions. Whenever any amount expressed to be
due by the terms of this Certificate of Designations is due on any day which is
not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day. Any amount due under the Transaction Documents which is
not paid when due shall result in a late charge being incurred and payable by
the Corporation in an amount equal to interest on such amount at the rate of
eight percent (8%) per annum from the date such amount was due until the same is
paid in full (“Late Charge”).

 

24

  

 

24. Waiver of Notice. To the extent permitted by law, the Corporation hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Certificate of Designations and the Securities Purchase
Agreement.

 

25. Governing Law. This Certificate of Designations shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Certificate of Designations
shall be governed by, the internal laws of the State of Nevada, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Nevada or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of Nevada. Except as
otherwise required by Section 22 above, the Corporation hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Nothing contained herein (i) shall be deemed or operate
to preclude any Holder from bringing suit or taking other legal action against
the Corporation in any other jurisdiction to collect on the Corporation’s
obligations to such Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
such Holder or (ii) shall limit, or shall be deemed or construed to limit, any
provision of Section 22. THE CORPORATION HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS CERTIFICATE OF
DESIGNATIONS OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

25

  

 

26. Judgment Currency.

 

(a) If for the purpose of obtaining or enforcing judgment against the
Corporation in any court in any jurisdiction it becomes necessary to convert
into any other currency (such other currency being hereinafter in this Section
2525 referred to as the “Judgment Currency”) an amount due in U.S. dollars under
this Certificate of Designations, the conversion shall be made at the Exchange
Rate prevailing on the Trading Day immediately preceding:

 

(i) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

(ii) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 26(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(b) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 26(a)(ii) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(c) Any amount due from the Corporation under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Certificate of Designations.

 

27. Severability. If any provision of this Certificate of Designations is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Certificate of Designations so long as this
Certificate of Designations as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

28. Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Corporation to the applicable Holder and thus refunded to
the Corporation.

 

26

  

 

29. Stockholder Matters; Amendment.

 

(a) Stockholder Matters. Any stockholder action, approval or consent required,
desired or otherwise sought by the Corporation pursuant to the NRS, the Articles
of Incorporation, this Certificate of Designations or otherwise with respect to
the issuance of Preferred Shares may be effected by written consent of the
Corporation’s stockholders or at a duly called meeting of the Corporation’s
stockholders, all in accordance with the applicable rules and regulations of the
NRS. This provision is intended to comply with the applicable sections of the
NRS permitting stockholder action, approval and consent affected by written
consent in lieu of a meeting.

 

(b) Amendment. This Certificate of Designations or any provision hereof (other
than Section 4(d)) may be modified or amended or the provisions hereof waived
with the written consent of the Company and either (i) a majority of the Holders
of the Preferred Shares issued pursuant to the Securities Purchase Agreement,
which must include Cavalry as long as Cavalry (or any of its Affiliates) owns at
least five percent (5%) of the Preferred Shares issued pursuant to the SPA, or
(ii) Cavalry as long as Cavalry (or any of its Affiliates) owns at least five
percent (5%) of the Preferred Shares issued pursuant to the Securities Purchase
Agreement. No consideration (other than reimbursement of legal fees) shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents (as defined in the Purchase
Agreement) unless the same consideration also is offered to all of the parties
to the Transaction Documents. No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party.

 

30. Certain Defined Terms. For purposes of this Certificate of Designations, the
following terms shall have the following meanings:

 

(a) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

(b) “Additional Amount” means, as of the applicable date of determination, with
respect to each Preferred Share, all declared and unpaid dividends on such
Preferred Share.

 

(c) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

(d) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Subscription Date,
directly or indirectly managed or advised by a Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
such Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with such Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Corporation’s
Common Stock would or could be aggregated with such Holder’s and the other
Attribution Parties for purposes of Section 13(d) of the 1934 Act. For clarity,
the purpose of the foregoing is to subject collectively such Holder and all
other Attribution Parties to the Maximum Percentage.

 

27

  

 

(e) “Bankruptcy Triggering Events” means each of the following events:

 

(i) bankruptcy, reorganization or liquidation proceedings or other proceedings
for the relief of debtors shall be instituted by or against the Corporation or
any Subsidiary and, if instituted against the Corporation or any Subsidiary by a
third party, shall not be dismissed within thirty (30) days of their initiation;

 

(ii) the commencement by the Corporation or any Subsidiary of a voluntary case
or proceeding under any applicable federal, state or foreign bankruptcy,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree, order, judgment or other similar document in respect of the Corporation
or any Subsidiary in an involuntary case or proceeding under any applicable
federal, state or foreign bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Corporation or any Subsidiary or
of any substantial part of its property, or the making by it of an assignment
for the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, the taking
of corporate action by the Corporation or any Subsidiary in furtherance of any
such action or the taking of any action by any Person to commence a Uniform
Commercial Code foreclosure sale or any other similar action under federal,
state or foreign law;

 

(f) the entry by a court of (A) a decree, order, judgment or other similar
document in respect of the Corporation or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (B) a decree,
order, judgment or other similar document adjudging the Corporation or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Corporation or any Subsidiary under any applicable federal,
state or foreign law or (C) a decree, order, judgment or other similar document
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of the Corporation or any Subsidiary or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 

28

  

 

(g) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

 

(h) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Corporation initially issued the Preferred
Shares and the Warrants pursuant to the terms of the Securities Purchase
Agreement.

 

(i) “Common Stock” means (i) the Corporation’s shares of common stock, $0.001
par value per share, and (ii) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock.

 

(j) “Consideration Value” means the value of the applicable Option, Convertible
Security as of the date of issuance thereof (as determined by the Board of
Directors in good faith).

 

(k) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(l) “Excluded Securities” means those securities identified and defined as such
in the Securities Purchase Agreement.

 

(m) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

(n) “Holder” or “Holders” means a holder of Preferred Shares.

 

(o) “Liquidation Event” means, whether in a single transaction or series of
transactions, the voluntary or involuntary liquidation, dissolution or winding
up of the Corporation or such Subsidiaries the assets of which constitute all or
substantially all of the assets of the business of the Corporation and its
Subsidiaries, taken as a whole.

 

(p) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(q) “OTC Markets” means OTC Markets Inc.

 

29

  

 

(r) “Person” means an individual, a limited liability Corporation, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(s) “Principal Market” means The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, OTCPink, OTCQB, or OTCQX and any successor markets thereto.

 

(t) “Redemption Notices” means, the Triggering Events Redemption Notices.

 

(u) “Redemption Premium” means 120%.

 

(v) “Redemption Prices” means Triggering Event Redemption Prices.

 

(w) “SEC” means the Securities and Exchange Commission or the successor thereto.

 

(x) “Securities Purchase Agreement” means that certain securities purchase
agreement by and among the Corporation and the holders of Preferred Shares,
dated as of the Subscription Date, as may be amended from time in accordance
with the terms thereof.

 

(y) “Stated Value” shall mean $0.07 per share, subject to adjustment for stock
splits, stock dividends, recapitalizations, reorganizations, reclassifications,
combinations, subdivisions or other similar events occurring after the
Subscription Date with respect to the Preferred Shares.

 

(z) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(aa) “Subscription Date” with respect to any Holder means the date as of which
both the Holder and the Corporation have executed the Securities Purchase
Agreement.

 

(bb) “Subsidiary” when used with respect to any Person, means any corporation or
other organization, whether incorporated or unincorporated, of which (A) at
least a majority of the securities or other interests having by their terms
ordinary voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such Person
(through ownership of securities, by contract or otherwise) or (B) such Person
or any subsidiary of such Person is a general partner of any general partnership
or a manager of any limited liability company.

 

(cc) “Trading Day” means any day on which the Common Stock is eligible to be
traded on the Principal Market or securities market on which the Common Stock is
then traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder.

 

30

  

 

(dd) “Transaction Documents” means the Securities Purchase Agreement, this
Certificate of Designations, the Warrants and each of the other agreements and
instruments entered into or delivered by the Corporation or any of the Holders
in connection with the transactions contemplated by the Securities Purchase
Agreement, all as may be amended from time to time in accordance with the terms
thereof.

 

(ee) “Triggering Event Conversion Price” means, as of any Triggering Event
Conversion Date, 75% of the lowest VWAP of the Common Stock during the five (5)
consecutive Trading Day period immediately prior to such Triggering Event
Conversion Date. All such determinations to be appropriate adjusted for any
stock split, stock dividend, stock combination or other similar transaction
during such measuring period.

 

(ff) “Triggering Events” means each of the following events:

 

(i) the suspension from trading or failure of the Common Stock to be trading,
listed or quoted (as applicable) on the Principal Market for a period of twenty
(20) consecutive Trading Days;

 

(ii) except as otherwise provided herein, at any time following the tenth (10th)
consecutive day that a Holder’s Authorized Share Allocation (as defined in
Section 11(a) above) is less than 300% of the number of shares of Common Stock
that such Holder would be entitled to receive upon a conversion, in full, of all
of the Preferred Shares then held by such Holder (without regard to any
limitations on conversion set forth in this Certificate of Designations);

 

(iii) any Bankruptcy Triggering Event occurs;

 

(iv) other than as specifically set forth in another clause of this definition,
the Corporation or any Subsidiary breaches any material representation or
warranty in any material respect (other than representations or warranties
subject to material adverse effect or materiality, which may not be breached in
any respect) or any material covenant or other material term or material
condition of any Transaction Document, except, in the case of a breach of a
material covenant or other material term or material condition that is curable,
only if such breach remains uncured for a period of five (5) consecutive Trading
Days;

 

(v) a false or inaccurate certification (including a false or inaccurate deemed
certification) by the Corporation as to whether any Triggering Event has or has
not occurred;

 

(vi) the Corporation’s failure to pay any amount when and as due under this
Certificate of Designations (including the Corporation’s failure to pay any
redemption payments or amounts hereunder), the Securities Purchase Agreement or
any other Transaction Document or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby (in each case, whether or not permitted pursuant to the NRS),
except, in the case of a failure to pay Late Charges when and as due, in each
such case only if such failure remains uncured for a period of at least thirty
(30) Trading Days;

 

31

  

 

(gg) “VWAP” means, for any date, the price determined by the daily volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Principal Market on which the Common Stock is then listed
or quoted (based on a Trading Day from 9:30 a.m. (New York City time) to 4:00
p.m. (New York City time)).

 

(hh) “Warrants” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

 

(ii) “Warrant Shares” means, collectively, the shares of Common Stock issuable
upon exercise of the Warrants.

 

31. Disclosure. Upon receipt or delivery by the Corporation of any notice in
accordance with the terms of this Certificate of Designations, unless the
Corporation has in good faith determined that the matters relating to such
notice do not constitute material, non-public information relating to the
Corporation or any of its Subsidiaries, the Corporation shall within one (1)
Business Day after any such receipt or delivery publicly disclose such material,
non-public information on a Current Report on Form 8-K or otherwise. In the
event that the Corporation believes that a notice contains material, non-public
information relating to the Corporation or any of its Subsidiaries, the
Corporation so shall indicate to such Holder contemporaneously with delivery of
such notice, and in the absence of any such indication, such Holder shall be
allowed to presume that all matters relating to such notice do not constitute
material, non-public information relating to the Corporation or any of its
Subsidiaries. If the Corporation or any of its Subsidiaries provides material
non-public information to a Holder that is not simultaneously filed in a Current
Report on Form 8-K and such Holder has not agreed to receive such material
non-public information, the Corporation hereby covenants and agrees that such
Holder shall not have any duty of confidentiality to the Corporation, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to any of the foregoing not to
trade on the basis of, such material non-public information. Nothing contained
in this Section 31 shall limit any obligations of the Corporation, or any rights
of any Holder, under the Securities Purchase Agreement.

 

* * * * *

32

  



 



IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
of Series C Convertible Preferred Stock of BTCS Inc. to be signed by its Chief
Executive Officer and Secretary on this 24th day of May, 2017.

 

  BTCS INC         By:       Charles Allen, Chief Executive Officer

 

33

  

 

EXHIBIT I

 

BTCS INC.

 

CONVERSION NOTICE

 

Reference is made to the Certificate of Designations, Preferences and Rights of
the Series C Convertible Preferred Stock of BTCS Inc. (the “Certificate of
Designations”). In accordance with and pursuant to the Certificate of
Designations, the undersigned hereby elects to convert the number of shares of
Series C Convertible Preferred Stock, $0.001 par value per share (the “Preferred
Shares”), of BTCS Inc., a Delaware corporation (the “Corporation”), indicated
below into shares of common stock, $0.001 par value per share (the “Common
Stock”), of the Corporation, as of the date specified below.

 

Date of Conversion:       Aggregate number of Preferred Shares to be converted  
    Aggregate Stated Value of such Preferred Shares to be converted:      
Aggregate accrued and unpaid dividends and accrued and unpaid Late Charges with
respect to such Preferred Shares and such aggregate dividends to be converted:  
    AGGREGATE CONVERSION AMOUNT TO BE CONVERTED:     Please confirm the
following information:     Conversion Price:       Number of shares of Common
Stock to be issued:    

Please issue the Common Stock into which the applicable Preferred Shares are
being converted to Holder, or for its benefit, as follows:

 

[  ]     Check here if requesting delivery as a certificate to the following
name and to the following address:

  Issue to:                     [  ]         Check here if requesting delivery
by Deposit/Withdrawal at Custodian as follows:   DTC Participant:       DTC
Number:       Account Number:                

Date: _____________ __, ____

 

    Name of Registered Holder               By:                Name:     Title:
 



 



  Tax ID:               Facsimile:             E-mail Address:  



 

34

  

 



EXHIBIT II

 

ACKNOWLEDGMENT

 

The Corporation hereby acknowledges this Conversion Notice and hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Corporation and acknowledged and agreed to by ________________________.

 

  BTCS INC         By:   Title:     Name:

 



 

 

 

